DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12-26-2019, 09-23-2021 and 02-17-2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/151144 A1 hereinafter Kawaji [cited in IDS filed 02-17-2022] in view of U.S. Pre-Grant Publication No. 2018/0166741 hereinafter Xu in view of U.S. Pre-Grant Publication No. 2018/0375148 hereinafter Yersak. 
Regarding Claim 1, Kawaji teaches a solid electrolyte comprising: a first solid electrolyte layer [51]; and a second electrolyte layer [52] (see annotated figure 5 shown below) 

    PNG
    media_image1.png
    482
    452
    media_image1.png
    Greyscale

wherein the first solid electrolyte [51] comprises Li7La3Zr2O12 having a garnet structure and that is oxidation resistance to the positive electrode (paragraph 65), and the second solid electrolyte [52] comprises PEO that is reduction resistance to negative electrode (paragraph 84). 
Kawaji teaches that the solid electrolyte comprises two electrolyte sheets but does not specifically disclose a porous support structure in which the electrolyte is filled and the support consisting of aramid fiber. 
However, Xu teaches a composite membrane [11] comprising: a porous support [13]; and a solid electrolyte [15], wherein the solid electrolyte is disposed in the pores of the porous 
Xu further teaches that the porous support is a flexible structure formed of polyimide or polyamide-imide (PAI) (paragraphs 17, 75) but does not specifically disclose an aramid fiber (heat resistant fiber). 
Yersak teaches a solid electrolyte that comprises aramid fibers (paragraphs 15, 34) and it would have been obvious to one of ordinary skill in the art to use such aramid fibers before the effective filing date of the claimed invention to improve the solid electrolyte structure (paragraphs 15, 34). 
Regarding Claims 2-8, the combination teaches that the support is made of aramid fiber (heat resistant fiber) as described above (see Xu and Yersak above). 
Regarding Claims 9-12, the combination teaches that the support has a porosity of about 20 to 80% and a thickness of 5 to 50 µm (paragraphs 20-22 of Xu). 
Regarding Claims 13-19, the combination teaches that the solid electrolyte contains a lithium element, phosphorus and/or sulfur (paragraphs 79-86 of Xu). 
Regarding Claim 20, the combination teaches a solid state battery comprising: a cathode (positive electrode layer) containing a positive electrode active material; an anode (negative electrode layer) containing a negative electrode active material; and composite membrane  (solid electrolyte layer) disposed between the positive electrode layer and the negative electrode layer, wherein the composite membrane  (solid electrolyte layer) comprises the solid electrolyte sheet described above (paragraphs 141-143 of Xu and see figure 1 of Kawaji). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.